454 F.2d 1167
Gary Allister THORNTON, Petitioner-Appellee,v.E. B. CALDWELL, Warden, Georgia Diagnostic & ClassificationCenter, Respondent-Appellant.
No. 71-1603 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 4, 1972.Rehearing and Rehearing En Banc Denied Feb. 2, 1972.

Arthur K. Bolton, Atty. Gen., Dorothy T. Beasley, Asst. Atty. Gen., Atlanta, Ga., Harold N. Hill, Jr., Executive Asst. Atty. Gen., Courtney Wilder Stanton, Asst. Atty. Gen., Atlanta, Ga., for respondent-appellant.
Stanley H. Nylen, Atlanta, Ga., Clarence F. Seeliger, Atlanta, Ga., for petitioner-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The final order of the district court is affirmed.  Smith v. Smith, 5 Cir. 1971, 454 F.2d 572.


2
Affirmed.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

4
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I